DETAILED ACTION
This action is responsive to the following communication: the RCE filed on 04/14/2022.  This action is made non-final.
Claims 1-14 are pending in the case.  Claims 1 and 8 are independent claims.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.
				
			Response to Arguments/Remarks
5.	Applicant’s arguments/remarks filed on 04/14/2022 have been considered but are moot in view of new ground of rejection. 

Double Patenting
6.	Rejections of claims 1-2,6-7,8-9,13-14 on the ground of nonstatutory obviousness-type double patenting over claims 1, 5, 10 of US Patent 10,613,712 in view of Milic-Fralying (US 2005/0132296) are withdrawn, in light of the amendment.

Claim Objections
7.	Claim 1 is objected to because of the following informalities:  
	Regarding claim 1, claim 1 recites “display the recommended items in the region … and recommended items that are classified as a lower level of each main recommended item are among the recommended items are sequentially displayed in lower row of each column…” which should be “display the recommended items in the region … and recommended items that are classified as a lower level of each main recommended item  among the recommended items are sequentially displayed in lower row of each column…”
Appropriate correction is required.


					Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103  as being unpatentable over Jitkoff (US 2012/0131519, PTO-892 on 12/17/2020), and further in view of Melton et al. (US 2007/0220441; hereinafter Melton) .
Regarding claim 1, Jitkoff teaches An electronic device (Fig. 5 & [0055]; Fig. 10 & [0089], mobile computer device 450) comprising: 
a display configured to display an electronic document ([0032] & Fig. 2A-2B, a web page displayed in the browser; [0056] & Fig. 5, touch screen display 504; [0097], mobile device 450 display); 
a memory ([0095] & Fig. 10, memory of mobile 450); and 
a processor configured ([0095] & Fig.10, processor of mobile 450) to: 
display a region corresponding to a specific gesture, in response to detecting the specific gesture on the electronic document while the electronic document is displayed on the display ([0032]-[0034] & Figs. 2A-2B, while a web page is displayed in the browser, dragging motion gesture on touch screen between two points by the user finger on/off a touch screen to display “most visited websites” in window/region 124; [0046] & [0048] & Figs. 4A-4B, user can drag tab 154 from the left edge to the right, so that region indicated by 154 in Fig. 4A extends from the left to the right in overlaid form to reach the window indicated by 152 in Fig. 4B), 
identify recommended items using at least one previously selected object among a plurality of objects included in the electronic document, the recommended items include: an indication to move to another electronic document, an indication to move to a previous electronic document, and a recommended action including at least one of zooming or scrolling (Fig. 2B & [0035], user selected URL target is an element on a web page, i.e., electronic document, the URL can be one of the “most visited” websites listed in Fig. 2B, i.e., one previously selected object among a plurality of objects (the URL and the person of interest in [0032], similar to objects in a website page in Fig. 4A); notice in Fig. 2B the content displayed in 120 has a corresponding thumbnail in the second row of the “most visited” list in 124;  Fig. 2B & [0034], most visited websites include another electronic document, i.e., website that is different from the current website document displayed and previous electronic document visited by the user; like icons 138 shown in Fig. 3A & [0038], user can select any one of “most visited” thumbnails in Fig. 2B & [0034] to launch a corresponding website/application, i.e., to zoom into the selected website on display via browser application 520 from the “most visited” websites in [0060], see more on user selection of touch screen displayed GUI items/elements via fingers in [0070] & [0057]), 
display the recommended items in the region, wherein the recommended items are displayed in multiple columns … in a current page (Fig. 2B & [0034], “most visited” thumbnails are recommended items displayed in multiple columns in window 124 that is separate from content window 120;  however, in Figs. 4A-4C & [0046] & [0050], display recommended items in the form of two vertical columns in Panel 152 that is overlaying on current web page content displayed underneath), and 
in response to detecting an input associated with a first recommended item of the recommended items that is displayed in the region, display another electronic document when the first recommended item corresponds to movement to the other electronic document (like icons 138 shown in Fig. 3A & [0038], user can select any one of “most visited” thumbnails in Fig. 2B & [0034] to launch a corresponding website/application, i.e., to zoom into the selected website on display , i.e., another electronic document, via browser application 520 from the “most visited” websites in [0060], see more on user selection of touch screen displayed GUI items/elements via fingers in [0070] & [0057]). 

	Although Jitkoff teaches to display the recommended items in the region wherein the recommended items are displayed in multiple columns in a current page (display recommended items in multiple columns in a new window in Fig. 2B & [0034] or in a panel overlaying on the current page in Figs. 4A-4C & [0046] & [0050]), Jitkoff appears to be silent on “a main recommended item among the recommended items is displayed at a top row of each column, and recommended items that are classified as a lower level of each main recommended item are among the recommended items are sequentially displayed in lower row of each column, wherein the recommended items including the main recommended item and the recommended items that are classified as a lower level of each main recommended item are all displayed in a current page”.
	However, the prior art of Melton can be relied upon for a teaching of the limitation. Melton is directed toward displaying sorted history list of previously accessed data items based on user preference setting and organizational method to help user navigate through documents easily ([abstract]; [0003]-[0006], include previously accessed data items such as web pages in a history list that is recommended for users to navigate through web pages, e.g., to move to another electronic document or to move to a previous electronic document in Fig. 18; [0051] & Fig. 1, to view a web page by selecting icon 110 or 112 from the history window in Fig. 1;  Fig. 40B & [0187]-[0190] & [0194], user configurable data item organization order, e.g., based on frequency of access or duration of access by the user). Melton teaches displaying data items in history list in the form of rows or columns in a separate window from application content display or in the same window as application content display  (Fig. 12, data items in “Dogs” column and “Cars” column in a separate window from application content display;  Fig. 15, data items in “Daily” row and “Weekly” row in the same window as application content display; Fig. 21, data items in ‘Content Viewed’ column and ‘Content Downloaded” column in the same window as application content display). Melton teaches presenting data items in history list in groups of previously accessed web pages having common home pages (Fig. 18 & [0146], data items in different website groups). Melton also teaches presenting data items in history list via concealable/expandable tabs that can be controlled by user touch input (Figs. 20-21 & [0148]-[0150], expandable tabs; [0261], touch screen input).  Melton further teaches displaying data items in history list in a specific order according to each data item significance reflected by respective position in the display ([0178]-[0179], e.g., the left most or the top most data item is the most significant). Specifically, Melton teaches a main recommended item among the recommended items is displayed at a top row of each column, and recommended items that are classified as a lower level of each main recommended item are among the recommended items are sequentially displayed in lower row of each column, wherein the recommended items including the main recommended item and the recommended items that are classified as a lower level of each main recommended item are all displayed in a current page (Fig. 30, ‘Dogs’ column and ‘Cars’ column; [0178]-[0179], since the top most data item in a column can be the most significant data item, the top most data item of ‘Dogs’ column or ‘Cars’ column is the main recommended item and other data items are lower level items which can be sequentially displayed based on data item rank/significance order; All the recommended data items can be displayed in the same window as current application content or webpage display as shown in Fig. 15 or Fig. 21; Note: [0101]-[0103] of the instant application suggests each column is displayed side-by-side in the form of matrix 620 in Fig. 6B and each column corresponds to a sitemap of a URL page, e.g., a current page or a previous page.  However, the recitation in claim 1 does not reflect such feature).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Jitkoff to include prioritized recommendations of previously accessed data items in the order of user preference in Melton to achieve the claim limitation.  One would be motivated to make such a combination to help user browsing content of interests quickly and intuitively based on recommended item priorities (Melton: [0003]-[0005], address problems in presenting chronologically ordered data items in history list for users to navigate through web pages).

		Regarding claim 2, Jitkoff/Melton teaches The electronic device of claim 1. Jitkoff/Melton also teaches the limitation wherein the region is displayed on the electronic document in an overlaid form (Jitkoff: Figs. 4A-4C; Melton: Fig. 15, Fig. 21 and Fig. 30).

		Regarding claim 3, Jitkoff/Melton teaches The electronic device of claim 1. Jitkoff/Melton also teaches the limitation wherein the region is displayed in a separate window than the electronic document (Jitkoff: Figs. 2A-2B; Melton: Fig. 12).

		Regarding claim 4, Jitkoff/Melton teaches The electronic device of claim 1. Jitkoff also teaches the limitation wherein when the specific gesture is detected at an upper portion of the display after a touch is detected at a lower portion of the display, the processor is configured to display the region that extends from the lower portion where the touch is detected to the upper portion where the specific gesture is detected ([0033]-[0034], dragging motion between two points by the user finger on/off a touch screen, i.e. a gesture on touch-screen; [0046] & [0048] & Figs. 4A-4B, user can drag tab 154 from the left edge to the right, so that region indicated by 154 in Fig. 4A extends from the left to the right in overlaid form to reach the window indicated by 152 in Fig. 4B; [0047], although in Fig. 4B the movements are described with respect to left and right edges with horizontal user swiping motions, top and bottom edges with corresponding vertical user swiping motions are also contemplated; [0050], the distance the panel 152 slides from the edge of the display 144 to the body of the display 144 may correspond to the length of the user's dragging motion; Figs. 4A-4B, in view of [0047] & [0050], the specific gesture can be a finger touch on the touch-screen in [0033] starting from a lower portion and end at an upper portion of the display, to display the region that extends from the lower portion to the upper portion as recited; similar feature to expand a region is displayed in Figs. 2A-2B).

Regarding claim 5, Jitkoff/Melton teaches The electronic device of claim 1. Jitkoff teaches the limitation wherein when the specific gesture is detected at a right portion of the display after a touch is detected at a left portion of the display the processor is configured to display the region that extends from the left portion where the touch is detected to the right portion where the specific gesture is detected([0033]-[0034], dragging motion between two points by the user finger on/off a touch screen; [0046] & [0048] & Figs. 4A-4B, user can drag tab 154 from the left edge to the right, so that region indicated by 154 in Fig. 4A extends from the left to right in overlaid form to reach the window indicated by 152 in Fig. 4B; [0050], the distance the panel 152 slides from the edge of the display 144 to the body of the display 144 may correspond to the length of the user's dragging motion; Figs. 4A-4B, in view of [0050], the specific gesture can be a finger touch on the touch-screen in [0033] starting from a left portion and end at an right portion of the display, to display the region that extends from the left portion to the right portion as recited; similar feature to expand a region is displayed in Figs. 2A-2B).

		Regarding claim 6, Jitkoff/Melton teaches The electronic device of claim 1. Jitkoff/Melton also teaches the limitation wherein the processor is configured to display the at least one recommended item on the electronic document based on provision of a button while displaying the electronic document on the display (Jitkoff: Figs. 4A-4B & [0046], tab/button 154; Melton: Figs. 20-21, expandable/concealable tab is a button).

	Regarding claim 8, claim 8 is directed to a method which is performed by the system of claim 1. Claim 8 is rejected with the same rationale as claim 1.

	Regarding claim 9, claim 9 is directed to a method which is performed by the system of claim 2. Claim 9 is rejected with the same rationale as claim 2.

	Regarding claim 10, claim 10 is directed to a method which is performed by the system of claim 3. Claim 10 is rejected with the same rationale as claim 3.

	Regarding claim 11, claim 11 is directed to a method which is performed by the system of claim 4. Claim 11 is rejected with the same rationale as claim 4.

	Regarding claim 12, claim 12 is directed to a method which is performed by the system of claim 5. Claim 12 is rejected with the same rationale as claim 5.

	Regarding claim 13, claim 13 is directed to a method which is performed by the system of claim 6. Claim 13 is rejected with the same rationale as claim 6.

9.	Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jitkoff/Melton as applied to claims 1, 8 above, and further in view of Wohlstadter (IDS: US 2014/0279793, IDS of 03/06/2020).
Regarding claim 7, Jitkoff/Melton teaches The electronic device of claim 1.  Jitkoff/Melton also teaches to collect user information related to the electronic document based on an object selected by a user input, the object is at least one object included in the electronic document that is displayed on the display (Jitkoff: [0032], user selects web page, information about a person listed in another web page; [0035], user selects an element/URL on a web page displayed; these user selected web pages can be included in the “most visited” websites in [0034] & Fig. 2B; Melton: [0003]-[0004] & [0006], previously accessed web pages or sites are tracked; Fig. 18, previously accessed web page files having common home page, e.g. automotive.com, nfl.com); 
generate a user information [data] of the electronic document based on the collected user information(Jitkoff: Fig. 2B & [0034], “most visited” websites data is based on user selections in [0032] & [0035];  Melton: [0003]-[0004] & [0006], data items in history list are collected based on previously accessed web pages or documents information; Fig. 18, previously accessed web page files having common home page, e.g. automotive.com, nfl.com); and 
		detect the at least one recommended item based on the user information [data] of the electronic document (Jitkoff: Fig. 2B & [0034], recommending “most visited” websites data is based on user selections in [0032] & [0035];  Melton: [0003]-[0004] & [0006], data items in history list are collected based on previously accessed web pages or documents information; Fig. 18, recommending previously accessed web page files having common home page, e.g. automotive.com, nfl.com).
		Jitkoff/Melton seems to be silent on the limitations to “generate a user information table of the electronic document based on the collected user information; and detect the at least one recommended item based on the user information table of the electronic document”.
	However, the prior art of Wohlstadter can be relied upon for a teaching of the limitations.  Wohlstadter is directed toward providing relevant pathways through linked information ([title]). Wohlstadter teaches predicting webpages user likely to visit based on collected user information including webpage browsing history such as links or tabs within a webpage clicked by a user (Figs. 3-5 & [0072]-[0073]; [0042]-[0043]).  Wohlstadter also teaches displaying recommended pathways and pages for users to visit ([0074]; Figs. 3-5 & [0069], display icon for each node to indicate website/webpage).  Specifically, Wohlstadter teaches the limitation wherein the processor is configured to: 
collect user information related to the electronic document based on an object selected by a user input, the object is at least one object included in the electronic document that is displayed on the display ([0041]-[0046], user browsing information collected based on user selections of objects, e.g. links clicked and text selections from the electronic webpage document displayed in [0043] & [0007], in the webpage displayed in Fig. 3 for the construction of suggested pathways; [0002], follow links from one site to another; webpage of each site is an electronic document, one of the visited site is the electronic document); 
generate a user information table of the electronic document based on the collected user information(Fig. 6 & [0088], relational databases inherently include tables, see online "Relational database - Wikipedia" for details; Augmented Browser History in Fig. 6 can be implemented as a user information table stored in the relational databases; [0002], follow links from one site to another; webpage of each site is an electronic document, one of the visited site is the electronic document; [0041]-[0046], user browsing information collected for the construction of suggested pathways and user information stored in the relational databases in [0088]); and 
detect the at least one recommended item based on the user information table of the electronic document (Fig. 3 & [0041]& [0069] &[0038], provide a traversable pathway of webpages as a recommended item to a user to visit interested content, assume the ‘page content’ in Fig. 3 is the electronic document displayed, the recommended item is detect based on the user information table with user information collected in [0041]-[0046] and stored in the databases [0088] before the recommendation is displayed; [0039] & [0074] & Fig. 6, augmented data points with weather & proximity contextual conditions stored in the user information table of the relational databases in [0088] are used to filter browser history and recommend pathways and pages to users to visit; [0088], relational databases inherently include tables).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the user information table comprising user previously selected links, tabs and other objects that are displayed on the display feature taught in Wohlstadter in the system of Jitkoff/Melton to achieve the claim limitation.  One would be motivated to make such a combination to use known relational database table to store user previously accessed webpages/objects and to predict user most-likely-to-visit content in the future (Wohlstadter: [0041] & [0069] & [0038]; Jitkoff: Fig. 2B; Melton: Fig. 18).

	Regarding claim 14, claim 14 is a dependent claim of claim 8. Claim 14 is directed to a method which is performed by the system of claim 7. Claim 14 is rejected with the same rationale as claim 7.


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  Applicant is required under 37 C.F.R §1.111 (c) to consider these references fully when responding to this action.
	Wong (US2012/0299968), Fig. 3, Fig. 7, Figs. 10-11, Fig. 16 and Fig. 20 gesture to activate or resize a window;
	Matthews (US7240296), Figs. 6-7 and Figs. 10-11, previously visited web pages;
	Wheeler (US9141590), Fig. 2, Fig. 5, Quick Access display.

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853. The examiner can normally be reached M-F 10am - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME DUCKWORTH/
Examiner, Art Unit 2179

/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179